Case 2:20-cv-00015-JRG Document 276-1 Filed 03/19/21 Page 1 of 5 PageID #: 17283
                          PUBLIC-REDACTED VERSION OF
                          DOCUMENT FILED UNDER SEAL

                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            MARSHALL DIVISION


  MONARCH NETWORKING
  SOLUTIONS LLC,
                                          Civil Action No. 2:20-CV-00015-JRG
                    Plaintiff,
                                          JURY TRIAL DEMANDED
              v.
                                          PUBLIC-REDACTED VERSION

  CISCO SYSTEMS, INC.,

                    Defendant.



     DECLARATION OF LINDSEY E. MILLER IN SUPPORT OF DEFENDANT’S
    OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE CERTAIN OPINIONS OF
                 DEFENDANT’S EXPERT MARCUS READING
Case 2:20-cv-00015-JRG Document 276-1 Filed 03/19/21 Page 2 of 5 PageID #: 17284
                                   PUBLIC-REDACTED VERSION OF
                                   DOCUMENT FILED UNDER SEAL

         I, Lindsey Miller, declare:

         1.      I am an attorney at the law firm Desmarais LLP, counsel for Defendant Cisco

 Systems, Inc. (“Cisco”) in the above captioned matter. I am admitted pro hoc vice to this Court.

 I submit this declaration based on personal knowledge, and if called upon as a witness, I could

 competently testify to the truth of each statement herein.

         2.      I make this declaration in support of Defendant’s Opposition to Plaintiff’s Motion

 to Strike Certain Opinions of Defendant’s Expert Marcus Reading, submitted concurrently.

         3.      Attached as Exhibit 1 is a true and accurate copy of excerpts of the February 9,

 2021 Expert Report of Marcus D. Reading and the Errata to the February 9, 2021 Report of Marcus

 D. Reading, served in the Eastern District of Texas case Monarch Networking Solutions LLC v.

 Cisco Systems, Inc., No. 2:20-cv-00015-JRG, with annotations added for clarity (filed under seal).

         4.      Attached as Exhibit 2 is a true and accurate copy of excerpts of the transcript of the

 February 23, 2021 deposition of Marcus Reading in the Eastern District of Texas case Monarch

 Networking Solutions LLC v. Cisco Systems, Inc., No. 2:20-cv-00015-JRG, with annotations added

 for clarity (filed under seal).

         5.      Attached as Exhibit 3 is a true and accurate copy of excerpts of the Expert Report

 of Kevin Jeffay Regarding Non-Infringement of U.S. Patent Nos. 8,130,775; 8,451,844; and

 9,019,065, served in the Eastern District of Texas case Monarch Networking Solutions LLC v.

 Cisco Systems, Inc., No. 2:20-cv-00015-JRG on February 9, 2021, with annotations added for

 clarity (filed under seal).

         6.      Attached as Exhibit 4 is a true and accurate copy of excerpts of the Expert Report

 of Michael J. Lasinski, served in the Eastern District of Texas case Monarch Networking Solutions
Case 2:20-cv-00015-JRG Document 276-1 Filed 03/19/21 Page 3 of 5 PageID #: 17285
                                   PUBLIC-REDACTED VERSION OF
                                   DOCUMENT FILED UNDER SEAL
 LLC v. Cisco Systems, Inc., No. 2:20-cv-00015-JRG on January 12, 2021, with annotations added

 for clarity (filed under seal).

         7.      Attached as Exhibit 5 is a true and accurate copy of excerpts of the transcript of the

 February 17, 2021 deposition of Michael J. Lasinski in the Eastern District of Texas case Monarch

 Networking Solutions LLC v. Cisco Systems, Inc., No. 2:20-cv-00015-JRG, with annotations added

 for clarity (filed under seal).

         8.      Attached as Exhibit 6 is a true and accurate copy of excerpts of the transcript of the

 December 22, 2020 deposition of                       in the Eastern District of Texas case Monarch

 Networking Solutions LLC v. Cisco Systems, Inc., No. 2:20-cv-00015-JRG, with annotations added

 for clarity (filed under seal).

         9.      Attached as Exhibit 7 is a true and accurate copy of excerpts of Defendant Cisco

 Systems, Inc.’s Objections and Responses to Plaintiff Monarch Networking Solutions LLC’s First

 Set of Common Interrogatories to Defendant (Nos. 1-11), served in the Eastern District of Texas

 case Monarch Networking Solutions LLC v. Cisco Systems, Inc., No. 2:20-cv-00015-JRG on July

 27, 2020, with annotations added for clarity (filed under seal).

         10.     Attached as Exhibit 8 is a true and accurate copy of excerpts of Plaintiff’s Fourth

 Set of Interrogatories to Cisco (Nos. 12-19), served in the Eastern District of Texas case Monarch

 Networking Solutions LLC v. Cisco Systems, Inc., No. 2:20-cv-00015-JRG on November 13, 2020,

 with annotations added for clarity.

         11.     Attached as Exhibit 9 is a true and accurate copy of excerpts of Defendant Cisco

 Systems, Inc.’s Supplemental Objections and Responses to Plaintiff Monarch Networking

 Solutions LLC’s Common Interrogatories Nos. 6-11, 14, 18 and Individual Interrogatory Nos. 1-

 3 to Defendants, served in the Eastern District of Texas case Monarch Networking Solutions LLC



                                                   2
Case 2:20-cv-00015-JRG Document 276-1 Filed 03/19/21 Page 4 of 5 PageID #: 17286
                                 PUBLIC-REDACTED VERSION OF
                                 DOCUMENT FILED UNDER SEAL
 v. Cisco Systems, Inc., No. 2:20-cv-00015-JRG on January 11, 2021, with annotations added for

 clarity (filed under seal).

         12.     Attached as Exhibit 10 are true and accurate copies of excerpts of

                                                      bearing Bates numbers CISCO-MON-EDT-

 00033390, CISCO-MON-EDT-00033330, CISCO-MON-EDT-00033359, CISCO-MON-EDT-

 00033388 with annotations added for clarity (filed under seal).

         13.     Attached as Exhibit 11 is a true and accurate copy of excerpts of a document titled



                               bearing Bates number CISCO-MON-EDT-00033486, with annotations

 added for clarity (filed under seal).




                                                  3
Case 2:20-cv-00015-JRG Document 276-1 Filed 03/19/21 Page 5 of 5 PageID #: 17287
                          PUBLIC-REDACTED VERSION OF
                          DOCUMENT FILED UNDER SEAL
  Dated: March 15, 2021             By:       /s/ Lindsey E. Miller
                                              Tamir Packin (pro hac vice)
                                              tpackin@desmaraisllp.com
                                              Michael R. Rhodes (pro hac vice)
                                              mrhodes@desmaraisllp.com
                                              Raymond Habbaz (pro hac vice)
                                              rhabbaz@desmaraisllp.com
                                              William N. Yau (pro hac vice)
                                              wyau@desmaraisllp.com
                                              DESMARAIS LLP
                                              230 Park Avenue
                                              New York, NY 10169
                                              Tel: (212) 351-3400
                                              Fax: (212) 351-3401

                                              Lindsey Miller (pro hac vice)
                                              lmiller@desmaraisllp.com
                                              DESMARAIS LLP
                                              230 Park Avenue
                                              New York, NY 10169
                                              Tel: (212) 351-3400
                                              Fax: (212) 351-3401

                                              Lead Counsel for Defendant
                                              CISCO SYSTEMS, INC.

                                              Michael E. Jones (State Bar No. 10929400)
                                              mikejones@potterminton.com
                                              POTTER MINTON, P.C.
                                              110 North College, Suite 500
                                              Tyler, Texas 75702
                                              Tel: (903) 597-8311
                                              Fax: (903) 593-0846

                                              Local Counsel for Defendant
                                              CISCO SYSTEMS, INC.




                                          4
